                                                                                                                                                             2:19-cv-02181-CSB-EIL # 3   Page 1 of 3
                                                                                                                                                                                                                             E-FILED
                                                                                                                                                                                                  Thursday, 11 July, 2019 04:10:36 PM
                                                                                                                                                                                                        Clerk, U.S. District Court, ILCD

                                                                                                                                                   IN THE UNITED STATES DISTRICT COURT
                                                                                                                                                   FOR THE CENTRAL DISTRICT OF ILLINOIS

                                                                                                                            MATTHEW CONNER, individually                      )
                                                                                                                            and as Independent Administrator of               )
                                                                                                                            the Estate of CAITLIN B. CONNER,                  )
                                                                                                                            a minor, AMANDA CONNER,                           )
                                                                                                                            individually and as mother and next               )   CASE NO: 2:19-cv-02181
                                                                                                                            friend of LILY A. LAWRENCE, a                     )
                                                                                                                            minor, and DEBRA J. Conner,                       )
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY39577 WOODWARD AVENUE, SUITE 300BLOOMFIELD HILLS, MICHIGAN 48304




                                                                                                                                                                              )
                                                                                                                                               Plaintiffs,                    )
                                                                                                                            vs.                                               )
                                                                                                                                                                              )
                                                                                                                            GENERAL MOTORS LLC,                               )
                                                                                                                            GENERAL MOTORS COMPANY,                           )
                                                                                                                            CONTINENTAL AG and                                )
                                                                                                                            CONTINENTAL AUTOMOTIVE                            )
                                                                                                                            SYSTEMS US, INC., individually                    )
                                                                                                                            and as successor to SIEMENS AG,                   )
                                                                                                                            and SIEMENS AG individually,                      )

                                                                                                                                               Defendants.

                                                                                                                                                       DEFENDANT GENERAL MOTORS LLC’s
                                                                                                                                                       JOINDER AND CONSENT TO REMOVAL

                                                                                                                                     Without waiving any of its defenses or any other rights, Defendant General

                                                                                                                            Motors LLC, hereby consents to and joins Continental Automotive Systems, Inc.’s

                                                                                                                            removal of this action from the Circuit Court of Champaign County, Illinois, to the

                                                                                                                            United States District Court for the Central District of Illinois.




                                                                                                                            106069.000979 4820-6771-1132.1
                                                                                                                                               2:19-cv-02181-CSB-EIL # 3     Page 2 of 3




                                                                                                                                                              Respectfully submitted,

                                                                                                                                                              DYKEMA GOSSETT PLLC


                                                                                                                                                              By: /s/Jennifer Warner
                                                                                                                                                                  Jennifer Warner
                                                                                                                                                                  DYKEMA GOSSETT PLLC
                                                                                                                                                                  10 South Wacker Drive, Suite 2300
                                                                                                                                                                  Chicago, IL 60606
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY39577 WOODWARD AVENUE, SUITE 300BLOOMFIELD HILLS, MICHIGAN 48304




                                                                                                                                                                  Telephone: (312) 867-1700
                                                                                                                                                                  jwarner@dykema.com

                                                                                                                                                                     One of the attorneys for General Motors
                                                                                                                                                                     LLC

                                                                                                                            Dated: July 11, 2019




                                                                                                                                                                 2
                                                                                                                                                 2:19-cv-02181-CSB-EIL # 3      Page 3 of 3




                                                                                                                                                       CERTIFICATE OF SERVICE

                                                                                                                            Jennifer Warner, an attorney, certifies that on July 11, 2019, she caused a copy of
                                                                                                                            General Motors LLC’s Joinder and Consent to Removal to be filed electronically
                                                                                                                            and to be mailed by U.S. first class mail, proper postage prepaid, to the following:

                                                                                                                                        Richard F. Burke, Jr.
                                                                                                                                        Kristofer S. Riddle
                                                                                                                                        Clifford Law Offices, P.C.
                                                                                                                                        120 North LaSalle Street
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY39577 WOODWARD AVENUE, SUITE 300BLOOMFIELD HILLS, MICHIGAN 48304




                                                                                                                                        Suite 3100
                                                                                                                                        Chicago, Illinois 60602
                                                                                                                                        rfb@cliffordlaw.com



                                                                                                                                                                           /s/ Jennifer Warner
                                                                                                                                                                         DYKEMA GOSSETT PLLC
                                                                                                                                                                         10 South Wacker Drive, Suite 2300
                                                                                                                                                                         Chicago, IL 60606
                                                                                                                                                                         Telephone: (312) 867-1700
                                                                                                                                                                         jwarner@dykema.com




                                                                                                                                                                     3
